I concur as to the rule of law announced in syllabus 1 of the majority opinion. I dissent as to the result announced and applied in syllabus 2 and the portion of the body of the opinion corresponding thereto.
In my judgment there is sufficient evidence in the record to authorize the Corporation Commission to forbid the use of vacuum in the Healdton field and to support the view that the general and continued use of vacuum in that field will materially decrease the ultimate recovery of oil therefrom.